1 Kan. App. 2d 682 (1977)
573 P.2d 1099
IN THE MATTER OF THE APPLICATION OF JOE PENNINGTON FOR A WRIT OF HABEAS CORPUS, JOE PENNINGTON, Plaintiff,
v.
F.T. JIM CHAFFEE, Sheriff of Shawnee County, Kansas, Respondent.
No. 49,660
Court of Appeals of Kansas.
Opinion filed December 1, 1977.
Petition for review granted January 20, 1978.
Robert Hall, of Adams, Jones, Robinson & Malone, of Wichita, Ronald F. Loewen, of Wichita, and Jack C. Landau, of Washington, D.C., for the plaintiff.
Gene M. Olander, district attorney, for the respondent.
Per Curiam:
The petition filed herein alleges that the plaintiff, a news reporter, was, in violation of the first amendment to the United States constitution, found guilty of direct criminal contempt of court for his refusal to give answers to questions propounded to him as a witness in a criminal proceeding in the district court of Shawnee county, Kansas, which answers would have revealed privileged information and further that he was illegally confined and restrained of his liberty as punishment for such contempt.
Upon consideration of the petition with attached memorandum and the answer by respondent, this court, pursuant to Rule 9.01(e), denies the requested relief for the reason the first amendment to the federal constitution provides no testimonial privilege for a news reporter to withhold testimony in a criminal proceeding nor is there any such common law privilege (Branzburg v. Hayes, 408 U.S. 665, 33 L. Ed. 2d 626, 92 S. Ct. 2646 [1972]). We do not interpret Bill of Rights § 11 to our own constitution to supply this privilege. If any such privilege is to exist, it must come from the legislature of the state of Kansas.
No due process right is violated by summary procedure in a contempt matter when the contempt occurs in open court in the presence of the judge and it interferes with the orderly conduct of the proceedings (Cooke v. United States, 267 U.S. 517, 69 L. Ed. 767, 45 S. Ct. 390 [1925]).